DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2014/0332760; IDS 01/09/2020) in view of Reit (US 2018/0155500).
Nishimura is directed to an organic semiconductor transistor and a method of forming an epoxy-based planarization layer overlying an organic semiconductor (OSC) film. Nishimura discloses the method incorporates a low-temperature, such as less than 120C, patternable, planarization material into the fabrication process for an organic thin film transistor (OTFT) array. (Para, 0011). Nishimura discloses that generally the method comprises forming an epoxy-based planarization layer overlying an OSC film. (Para, 0012). Nishimura explains the method 
Nishimura discloses and illustrates the method in greater detail. Nishimura illustrates an exemplary fabrication process in Figures 3A-3E. (Para, 0038). In FIG. 3A, Nishimura illustrates a bottom gate material 106 of aluminum is evaporated onto a substrate 102 comprising glass and then patterned by photolithography. (Para, 0038). Nishimura discloses the gate electrode material may also be directly patterned by printing. (Para, 0038). Nishimura discloses an organic dielectric 108 is applied over the gate electrode 106 by means of spin coating, printing, or evaporation and may comprise organic dielectrics including, but not limited to, poly(methy methacrylate) (PMMA), poly(styrene), polyvinyl phenol), silsesquioxane (glass resin), benzocyclobutene (BCB), and other proprietary organic compounds. (Para, 0038). 
Nishimura discloses source 112 and drain 114 electrode material is applied on top of the gate dielectric 108 and it can be any conductive material such as Ag, Au, Pt or other material possessing the appropriate work function that is deemed to make a suitable contact to the semiconductor materials that is to be used as the active area in the OTFT device. (Para, 0039). Nishimura discloses that alternatively, other metals, heavily-doped semiconductors, or conductive polymers could be utilized for the source/drain 112/114 if the surfaces are appropriately treated. (Para, 0039; Fig.3A). Nishimura discloses the source/drain electrodes 112/114 may be patterned by printing or by photolithography, followed by liftoff or etch. (Para, 0039; Fig.3A). Nishimura discloses the organic semiconductor material 116 is typically applied by spin coating, which produces a continuous highly uniform film of semiconductor material on 112/114 and organic dielectric material 108. (Para, 0039). Nishimura discloses the OSC 116 can be patterned in various ways including applying a protection layer and photo-patternable hard mask, and then plasma etching the OSC 116. (Para, 0039; Fig.3A). Nishimura discloses alternatively, the OSC 116 can be patterned by masking with an appropriate photoresist, wet etching the OSC, and then stripping the photoresist. (Para, 0039; Fig.3A). These disclosures and illustrations of Figure 3A teach and/or suggest the limitation of claim 1 where a method for forming an organic planarization layer overlying an active-matrix transistor array comprises forming the active-matrix transistor array atop a substrate. Moreover, these disclosures teach and/or suggest the limitation of claim 12 where a method for forming an organic planarization layer comprises forming an array of lithographically defined structures atop a substrate and the limitation of claim 19. 
Nishimura discloses after etching the OSC 116, a hi-layer of fluoropolymer passivation 118 and adhesion materials 120 are applied to the substrate. (Para, 0040; Fig.3B). Nishimura discloses openings in the adhesion layer 120 are photo-patterned. (Para, 0040; Fig.3C). Nishimura discloses next the photo-patternable planarization layer 122 is spin-coated onto the substrate. (Para, 0040; Fig.3D). Nishimura explains the bilayer 118/120 protects the exposed USC sidewall 116 from attack by the photo-patternable planarization layer solvents and developer and also provides a surface to which the photo-patternable planarization layer can adhere. (Para, 0040; Fig.3D). Nishimura discloses that after the photo-patternable planarization layer 122 is coated, exposed, and developed, the exposed fluoropolymer passivation layer 118 is dry-etched in a fluorocarbon plasma, thereby exposing the underlying source/drain regions 112/114 and allowing electrical contacts to be formed. (Para, 0040; Fig. 3E). These disclosures and the illustrations of Figures 3B-3E teach and/or suggest the limitation of claim 1 where a method for forming an organic planarization layer overlying an active-matrix transistor array comprises disposing a photo-patternable resin on the active-matrix transistor array to form a photo-patternable planarization layer; and patterning the photo-patternable planarization layer to 
Still, the disclosures of Nishimura as discussed above fail to teach and/or suggest the limitation of claim 1 where the photo-patternable planarization layer is thiol-based and the limitation of claim 12 where photocurable planarization layer is thiol-based. However, the disclosures of Nishimura in view of the disclosures of Reit provides such teachings. 
Reit is directed to electronics backplanes using thiol-click chemistry substrates. Reit explains that a backplane according to many embodiments of the subject invention can include at least one substrate or substrate layer, at least one conducting layer, and at least one semiconducting layer. (Para, 0034). Reit discloses a backplane can also optionally include at least one encapsulating layer, at least one dielectric layer, and other layers for a variety of purposes. (Para, 0034). Reit discloses in many embodiments, a polymer-based backplane includes at least one layer, for example the bottom layer such as a substrate or a substrate layer is a polymer substrate. (Para, 0034). Reit explains the polymer of the substrate of the backplane can be a thermoset network resulting in backplane substrate with the ability to be used as flexible substrates for electronic components. (Para, 0032). Reit discloses the polymer substrates can be used in manufacturing flexible electronic devices such as TFTs and OLEDs as well as other applications. (Para, 0061, 0065, 0067).  Reit discloses, the polymer of the substrate of the backplane can be a thiol-click thermoset polymer prepared by curing a pre-thermoset mixture, and the mixture can include: from about 25 wt % to about 65 wt % of one or more multifunctional thiol monomers; from about 25 wt % to about 65 wt % of one or more multifunctional co-monomers; and from about 0.1 wt % to about 10 wt % of small molecule additives. (Para, 0033). The disclosures of Nishimura as discussed above in view of these  where the photo-patternable planarization layer is thiol-based and the limitation of claim 12 where photocurable planarization layer is thiol-based. 
Reit goes on to disclose examples of the multi-functional thiol monomers, the multi-functional co-monomers and the small molecule additives. (Para, 0042-0044). The disclosures of Nishimura as discussed above in view of these disclosures of Reit teach and/or suggest the limitations of claims 2-5 and 13-16. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the application by Applicant to modify the disclosures of Nishimura in view of the disclosures of Reit because both are directed to analogous methods of forming semiconductor devices including TFT devices as disclosed in Nishimura and Reit discloses a thiol-based polymer that is easily applied in the method of Nishimura that would provide greater dimensional and thermal stability in the device fabrication process so that a desired semiconductor device is precisely formed. 
Claims 6-7, 10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Reit as applied to claims 1-5, 11-16 and 19 in paragraph 4 above, and further in view of Yokoyama (US 2015/0064613; IDS 01/09/2020).
The disclosures of Nishimura in view of Reit as discussed above fail to teach and/or suggest the limitation of claim 6 wherein the thiol-based photo-patternable resin comprises the inhibitor, wherein the inhibitor is selected from the group consisting of the molecules recited in claim 6 or any combination thereof. However, the disclosures of Nishimura and Reit further in view of the disclosures of Yokoyama provide such teachings. 
Yokoyama is directed to negative working photosensitive siloxane compositions to provide a cured film manufacturing method. Yokoyama discloses the composition when cured into a film can be used as a planarization film for a TFT substrate adopted as a backplane of a display such LCD or an OLED. (Para, 0015). Yokoyama discloses the photosensitive siloxane composition includes a solvent. (Para, 0085). Yokoyama discloses the amount of solvent in the 
Yokoyama discloses the composition also comprises additives such as developer-dissolution promoter, scum remover, adhesion enhancer, polymerization inhibitor, defoaming agent, surfactant and sensitizer. (Para, 0087). Yokoyama discloses examples of the polymerization inhibitor includes, nitrone derivatives, nitroxide radical derivatives and hydroquinone derivatives, such as, hydroquinone, methylhydroquinone and butyllhydroquinine, which can be used singly or in combination of two or more and be in the composition in an amount preferably 0.1 to 10 weight parts based on 100 weight parts of the polysiloxane. (Para, 0091). The disclosures of Nishimura and Reit as discussed above further in view of these disclosures of Yokoyama teach and/or suggest the limitation of claims 6 and 17. 
Yokoyama further discloses a sensitizer can be incorporated into the negative-working photosensitive siloxane composition, including coumarin, ketocoumarin, derivatives thereof, thiopyrylium salts, and acetophenone. (Para, 0098). Yokoyama discloses, the sensitizer more specifically includes sensitizing dyes, such as, p-bis(o-methylstryl)benzene, 7-dimethylamino-4-methyl-quinolone-2,7-amino-4-methylcoumarin, 4,6-dimethyl-7-ethylaminocoumarin, 2-(p-dimethylamino-stryl)pyridylmethyl iodide, 7-diethylaminocoumarin, 7-diethylamino-4-methylcoumarin, 2,3,5,6-1H,4H-tetrahydro-8-methylquinolidino-&lt;9,9a,1-gh&gt;coumarin, 7-diethylamino-4-trifluoromethylcoumarin, 7-dimethylamino-4-trifluoromethylcoumarin, 7-amino-4-trifluoromethylcoumarin, 2,3,5,6-1H,4H-tetrahydroquinolidino-&lt;9,9a,1-gh&gt;coumarin, 7-ethylamino-6-methyl-4-trifluoromethylcoumarin, 7-ethylamino-4-trifluoromethylcoumarin, 2,3,5,6-1H,4H-tetrahydro-9-carboethoxy-quinolidino-&lt;9,9a,1-gh&gt;couma- rin, 3-(2'-N-methyl-benzimidazolyl)-7-N,N-diethylaminocoumarin, N-methyl-4-trifluoromethylpiperidino-&lt;3,2-g&gt;coumarin, 2-(p-dimethylaminostryl)benzothiazolylethyl iodide, 3-(2'-benzimidazolyl)-7-N,N-
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the combination of Nishimura and Reit further in view of Yokoyama because similar to Nishimura and Reit, Yokoyama is directed to enhancing methods of forming semiconductor devices such as TFT or other display devices and the photosensitive siloxane composition is applicable as a planarization layer for such a device as disclosed in Nishimura and Reit, and one of ordinary skill in the art would have reasonably understood the addition of the polymerization inhibitor disclosed in Yokoyama to the planarization layer composition of Nishimura and/or Reit would enhance the resulting device formed using the composition. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Reit as applied to claims 1-5, 11-16 and 19 in paragraph 4 above, and further in view of Sekito (US 2014/0335448).
The disclosures and illustrations of Nishimura in view of Reit as discussed in paragraph 4 above fail to teach and/or suggest the limitation of claim 8 wherein the thiol-based photo-patternable resin comprises the photobase generator and the limitation of claim 9 wherein the thiol-based photo-patternable resin comprises the photoacid generator. However, the disclosures of Nishimura and Reit further in view of the disclosures of Sekito provides such teachings.
. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 5858624; IDS 01/09/2020) in view of Reit (US 2018/0155500).
Chou is directed to a color filter element that is useful as a component of certain types of liquid crystal displays. Chou discloses the color filter array is covered with an optically 
Chou also recites a method in claim 17 which delineates the process steps. Claim 17 recites, ‘ A method for the manufacture of an optical element comprising at least a color filter array, a crosslinked organic polymeric layer adhered to said color filter array, and a conductive layer, said process comprising the steps of:  a) depositing a conductive layer onto a first substrate, b) annealing said conductive layer while it is on said first substrate, c) depositing a layer of crosslinkable material onto said conductive layer, d) placing the layer of crosslinkable material into contact with the color filter array while said layer of crosslinkable material is in contact with said conductive layer, e) curing said crosslinkable material to adhere the layer of crosslinkable material to both the color filter array and the conductive layer, and f) stripping the first substrate from the crosslinkable material.’ Claim 18 recites, ‘…wherein said crosslinkable material comprises a liquid composition which will crosslink when exposed to a treatment selected from the group consisting of heating and exposure to electromagnetic radiation…’ These disclosures teach and/or suggest the limitation of claim 20 where the method comprises curing the photocurable resin to form a conformal planarization layer.

Reit is relied upon as discussed in reference to claims 1 and 12 in paragraph 4 above. The disclosures Chou in view of the disclosures of Reit as discussed in paragraph 4 above teach and/or suggest the limitations of claim 20 where the photocurable resin is a thiol-based resin, wherein the thiol-based photocurable resin comprises a multifunctional monomer as recited in claim 20 and a multifunctional comonomer as recited in claim 20. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the disclosures of Chou in view of Reit because both are directed to analogous methods of forming semiconductor devices including TFT devices or other display devices and Reit discloses a thiol-based polymer that is easily applied in the method of Chou that would provide greater dimensional and thermal stability in the device fabrication process so that a desired semiconductor device is precisely formed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899